ELECTRONIC RECORD




COA #      05-14-00240-CR                        OFFENSE:        1.03


           Bobby Simmons v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    363rd Judicial District Court


DATE: 12/18/2014                 Publish: NO     TC CASE #:      F-1252370-W




                        IN THE COURT OF CRIMINAL APPEALS

                                                                             068-/5'
         Bobby Simmons v. The State of
STYLE:   Texas                                        CCA#:

         PRO 5£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:    0Jlf*f/jy)/r                                SIGNED:                             PC:_

JUDGE:   lM U J414*t^u=-                              PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD